272 F.2d 711
UNITED STATES of America ex rel. William J. MURRAY, Appellantv.Grant PRICE, Warden, Allegheny County Jail.
No. 12910.
United States Court of Appeals Third Circuit.
Argued Dec. 8, 1959.Decided Dec. 30, 1959.

Appeal from the United States District Court for the Western District of Pennsylvania; John W. McIlvaine, Judge.
William J. Woolston, Philadelphia, Pa., for appellant.
William Claney Smith, Asst. Dist. Atty., Pittsburgh, Pa.  (Edward C. Boyle, Dist. Atty., of Allegheny County, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record we find no error in the denial of the appellant's petition for a writ of habeas corpus by the District Court.


2
The Order of the District Court will be affirmed.